Exhibit 10.14.3

 

SECOND AMENDMENT

TO

MANAGEMENT SERVICES AGREEMENT

 

THIS SECOND AMENDMENT TO MANAGEMENT SERVICES AGREEMENT (this “Amendment”) is
made and entered into as of April 30, 2010, but effective as of April 1, 2010,
by and between Hilltop Holdings Inc., a Maryland corporation (together with its
subsidiaries, affiliates and successors, the “Client”), and Diamond A
Administration Company, LLC, a Delaware limited liability company (together with
its successors, “Advisor”).  Each initially capitalized term used but not
otherwise defined herein shall have the meanings assigned to it in the
Management Services Agreement (hereinafter defined).

 

RECITALS:

 

WHEREAS, Client and Advisor are parties to that certain Management Services
Agreement, dated as of April 28, 2008, and that certain First Amendment to
Management Services Agreement, dated as of March 15, 2010 (as amended, the
“Management Services Agreement”); and

 

WHEREAS, Client and Advisor desire to further amend the Management Services
Agreement to the extent provided in this Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.             Amendment to the Management Services Agreement.  Section 3 of the
Management Services Agreement is hereby deleted in its entirety and replaced
with the following:

 

“3.           Compensation.  As compensation for Advisor’s services to Client
hereunder and the rental of office space as provided in Section 9 hereof, the
Client hereby agrees to pay Advisor $91,500 per calendar month (the “Monthly
Management Fee”), prorated on a daily basis for any partial calendar month,
during the Term; provided, however, until such time as office space is made
available by Advisor to Client pursuant to Section 9 hereof, the Monthly
Management Fee shall be $87,500 per calendar month.  The Monthly Management Fee
for each calendar month shall be payable in advance on the first business day of
each calendar month (each a “Payment Date”).”

 

2.             Miscellaneous.

 

(a)           Effect of Amendment.  Each of Advisor and Client hereby agree and
acknowledge that, except as expressly provided in this Amendment, the Management
Services Agreement remains in full force and effect and has not been modified or
amended in any respect, it being the intention of each of Advisor and Client
that this Amendment and the Management Services Agreement be read, construed and
interpreted as one and the same instrument.  To the extent that any conflict
exists between this Amendment and the Management Services Agreement, the terms
of this Amendment shall control and govern.

 

1

--------------------------------------------------------------------------------


 

(b)           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  This Amendment will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.  For purposes of determining whether
a party has signed this Amendment or any document contemplated hereby or any
amendment or waiver hereof, only a handwritten original signature on a paper
document or a facsimile or portable document format (pdf) copy of such a
handwritten original signature shall constitute a signature, notwithstanding any
law relating to or enabling the creation, execution or delivery of any contract
or signature by electronic means.

 

SIGNATURE PAGE FOLLOWS

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Advisor and Client has executed this Amendment as of
the day and year first above written.

 

 

CLIENT:

 

 

 

Hilltop Holdings Inc.,

 

a Maryland corporation

 

 

 

 

 

By:

   /s/ DARREN PARMENTER

 

Name:

Darren Parmenter

 

Title:

Vice President

 

 

 

 

 

ADVISOR:

 

 

 

Diamond A Administration Company, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

   /s/ GARY SHULTZ

 

Name:

Gary Shultz

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------